Title: David Bailie Warden to Thomas Jefferson, 10 December 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
                  Dear Sir, 
                  Paris, 10 December, 1811—
          
		  
		  
		  
		  
		  
		  
		  
		  I have the honor of informing you, that I forwarded, to their address, the letters which you were pleased to confide to my care. That, for Mr. Mazzei, was forwarded to him by Mr. Cathalan, of Marseilles—
		  I inclose a letter, from Mr Walsh, in reply to that you sent by me.
			 
		  General La Fayette says, that he will write to you by the frigate—
		  Baron Humboldt did not receive the letter which was forwarded by the John adams. He hopes to hear from you soon. He is now in Germany, and will shortly return to Paris.
			 
		  
		  
		  
		  
		  
		  I inclose a letter from Senator Tracy—He proposes to write to you soon; and He sends you a MS., which I put under cover to the President—He is much pleased with the
			 Commentary on Montesquieu. He has presented you a copy of his works, which will be conveyed in a case, by the frigate Constitution, addressed to the Philosophical Society—
		  
		  
		  
		  
		  
		  
		 
			
			
			
			
			
			 
		  
		   
		  
		  In the same case, I have forwarded, for your acceptance, a copy of Peuchets’ Statistique—and I have inclosed a copy of the Atlas of Le Sage, for Mrs. Randolph—a work which will amuse, and instruct 
                  the young Ladies—I send, under cover, for the President, a packet from Madame de Tessy—General La Fayette O’Connor, who lives near Fontainbleau, took charge of the letters for General Kosciusko—
          I am, at present, much occupied with the duties of my office, but hope soon to have leisure to communicate to you some late improvements, of this Country, in Science and the Arts—
          I pray you, to present my respects to Mr. and Mrs. Randolph, and to accept the renewal of my thanks for the interest which you were pleased to employ in my welfare—
          I am, Sir, with great esteem & respect, your most obliged Servant
                  D. B. Warden
        